Exhibit 99.4 Unaudited pro forma combined financial information Unaudited pro forma combined financial information The following unaudited pro forma combined financial information is based on the historical financial statements of AerCap and ILFC and is intended to provide information about how the Acquisition might have affected the historical financial statements of AerCap if it had been consummated at an earlier time. The unaudited pro forma combined financial information is provided for illustrative purposes only and do not necessarily reflect the financial position or results of operations that would have actually resulted had the Acquisition occurred as of the dates indicated, nor should they be taken as indicative of the future financial position or results of operations of AerCap. The unaudited pro forma combined financial information is presented for informational purposes only, and do not purport to project the future financial position or operating results of the combined company. The unaudited pro forma combined financial information gives effect to the Acquisition, together with this offering and the application of the net proceeds therefrom. The unaudited pro forma combined balance sheet information has been prepared as of March 31, 2014, and gives effect to the Acquisition and this offering as if they had occurred on that date. The unaudited pro forma combined income statement information has been prepared for the year ended December 31, 2013 and the three months ended March 31, 2014, and gives effect to the Acquisition and this offering as if they had occurred on January 1, 2013. The historical consolidated financial statements have been adjusted in the unaudited pro forma combined financial information to give effect to events that are (1) directly attributable to the Acquisition, (2) factually supportable, and (3) with respect to the income statement, expected to have a continuing impact on the combined results. The unaudited pro forma combined financial information should be read in conjunction with the accompanying notes thereto. The unaudited pro forma combined financial information is based on, and should be read in conjunction with, the following, which are included elsewhere in this offering memorandum: ● the historical financial statements of AerCap as of and for the year ended December 31, 2013 and the three months ended March 31, 2014 and the related notes thereto; and ● the historical financial statements of ILFC as of and for the year ended December 31, 2013 and the three months ended March 31, 2014 and the related notes thereto. The unaudited pro forma combined financial information has been prepared using the acquisition method under GAAP. AerCap will acquire all of the issued and outstanding common stock of ILFC in exchange for the following consideration: ● $3.0 billion, a portion of which will be funded by a special distribution of $600 million to be paid by ILFC to AIG upon the consummation of the Acquisition (the “Cash Consideration”); and ● 97,560,976 AerCap shares (the “Stock Consideration”), representing approximately 46% of AerCap’s outstanding shares after the consummation of the Acquisition. The unaudited pro forma combined financial information is based upon currently available information and certain assumptions that we believe to be reasonable under the circumstances. The unaudited pro forma combined financial information was prepared using the acquisition method under ASC 805. Based on ASC 805, Business Combinations (“ASC 805”), AerCap will be treated as the acquirer in the Acquisition for accounting purposes. The pro forma adjustments reflect our preliminary estimates of the purchase price allocation, which are subject to revision as more detailed analysis is completed and additional information on the fair value of ILFC’s assets and liabilities becomes available. The actual purchase accounting will be based on the assets acquired and liabilities assumed as of the consummation of the Acquisition and fair values will be subject to change as a result of changes in market conditions at the consummation of the Acquisition. The pro forma adjustments are based on current market conditions and are therefore preliminary and have been made solely for the purpose of providing unaudited pro forma combined financial information. Differences between these preliminary estimates and the final purchase accounting may occur and these differences could have a material impact on the combined company’s future results of operations and financial position. AerCap expects to incur significant costs associated with integrating the operations of ILFC and AerCap. The unaudited pro forma combined financial information does not reflect the costs of any integration activities or benefits that may result from realization of future cost savings from operating efficiencies or revenue synergies that may result from the Acquisition. See “Management’s discussion and analysis of financial condition and results of operations—Expected cost savings resulting from the Acquisition.” Unaudited pro forma combined balance sheet As of March 31, 2014 AerCap historical ILFC historical Conforming adjustments(5) Purchase accounting adjustments Acquisition financing adjustments Pro forma combined As of March 31, 2014 (U.S. dollars in thousands, except share and per share data) Assets Cash and cash equivalents $ $ $
